Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 2, line 12 through page 5, line 13, filed 4 November 2021, with respect to claims 1 and 3-7 have been fully considered and are persuasive.  Therefore, the rejection of claims 1, 3-4 and 6-7 under 35 U.S.C. 103 as being unpatentable over WO2015133322 (hereafter WO ‘322) (using US 2016344007 as translation)(hereafter US ‘007) the rejection has been withdrawn has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied reference.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

5.	Claims 1, 3-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO2015133322 (hereafter WO ‘322) (using US 2016344007 as translation)(hereafter US ‘007).
Claim 1: 	WO’322 disclose a composition for non-aqueous secondary battery (US ‘007, paragraphs [0170]-[0173] and [0176]) functional layer (US ‘007, paragraphs [0117]-[0121]), comprising: 
non-conductive particles (US ‘007, paragraphs [0021]-[0033]); 
a water-soluble polymer comprising 70% by mass or more and 99% by mass or less of a (meth)acrylamide monomer unit (80% by weight - 99% by weight as per US ‘007, paragraphs [0034]-[0039]) and having a degree of swelling in electrolyte solution of greater than 1.0 time and 2.0 times or less; and 

wherein the volume-average particle diameter of the water-insoluble polymer (i.e. 0.1 µm or more and 1 µm or less) is 0.15 times or more and 0.6 times or less a volume-average particle diameter of the non-conductive particles. 
WO ‘322 discloses that the volume-average particle diameter of the non-conductive particles 0.1 µm or more and 1 µm or less (US ‘007, paragraph [0033]). Thus, the volume-average particle diameter of the water-insoluble polymer is (0.15-0.6) times 0.1-1) which equates to a range of 0.015 µm to 0.6 µm, which overlaps the claimed rang of 0.1 µm or more and 1 µm or less. See also entire document.
Given that the water-soluble polymer of WO ‘322 is of the same composition as that instantly disclosed (i.e. a water-soluble polymer comprising 70% by mass or more and 99% by mass or less of a (meth)acrylamide monomer unit) the water-soluble polymer of WO ‘322 anticipates a water-soluble polymer having a degree of swelling in electrolyte solution of greater than 1.0 time and 2.0 times or less 
Alternatively, given that the water-soluble polymer of WO ‘322 is similar in composition to that instantly disclosed (i.e. a water-soluble polymer comprising 70% by mass or more and 99% by mass or less of a (meth)acrylamide monomer unit) the water-soluble polymer of WO ‘322 renders obvious a water-soluble polymer having a degree of swelling in electrolyte solution of greater than 1.0 time and 2.0 times or less.

One having ordinary skill in the art would have been motivated to make the modification to provide a composition for porous membranes of secondary batteries that would have had a low residual moisture content, enabled application to be easily performed, and allowed for manufacture of a porous membrane capable of functioning as a separator that would have improve battery performances such as high-temperature cycle property (US ‘007, paragraphs [0006]-[0007]).
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein WO ‘322 further discloses that the water-soluble polymer comprises 0.01% by mass or more and 2.0% by mass or less of a cross-linkable monomer unit US ‘007, paragraph [0052]). 
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein given that the water-soluble polymer of WO ‘322 is of the same composition as that instantly disclosed (i.e. a water-soluble polymer comprising 70% by mass or more and 99% by mass or less of a (meth)acrylamide monomer unit) the water-soluble polymer of WO ‘322 anticipates a water-soluble polymer having a degree of swelling in electrolyte solution of greater than 1.0 time and 2.0 times or less 

Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein WO ‘322 further discloses non-aqueous secondary battery functional layer formed using the composition for non-aqueous secondary battery functional layer (US 007, abstract). 
Claim 7:	The rejection of claim 7 is as set forth above in claims 1 and 6 wherein WO ‘322 further discloses a non-aqueous secondary battery comprising the non-aqueous secondary battery functional layer (US ‘007, abstract).

5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  WO 2015133322 (hereafter WO ‘322) (using US 2016344007 as translation)(hereafter US ‘007) as applied to claim 1 above, and further in view of Toyoda (US 20140147726).
WO ‘322 is as applied, argued, and disclosed above and incorporated herein.
Claim 5:	WO ‘322 does not disclose that composition comprises the water-insoluble polymer in an amount 0.1 times or more and 2.5 times or less the amount of the water-soluble polymer by mass.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of WO ‘322 by incorporating the amount of water-insoluble polymer as taught by Toyoda.
One having ordinary skill in the art would have been motivated to make the modification to provide a porous membrane that would have had a high adhesion strength to a separator, thus improving the high temperature cycle property and rate property of the secondary battery (paragraph [0306]).

Examiner Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729